DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “for example” in step a) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-25 are included as they depend from claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 103168812 A; June 26, 2013).
Regarding claim 1, Ma discloses a method of preparing stabilized buckwheat starch from native buckwheat starch, wherein the method comprises preparing a suspension of native buckwheat starch in an aqueous medium. 
Ma further teaches heating the aqueous medium in two stages, comprising a first stage at a temperature of 40-50 C, thus overlapping the claimed first heating temperature range of 50 to 60 C, and a second stage at a temperature of 60-70 C for 4 hours, thus overlapping the claimed range of 60 C and claimed time of at least 30 minutes (See English Translation and Derwent Abstract). 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to heating the aqueous suspension up to a temperature that does not exceed 60 C, Ma teaches that the second heating temperature can be at 60 C and therefore does not have to exceed 60 C.
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the claimed temperature is merely an obvious variant over the prior art. 
	With respect to the first stage comprising a slow heating at a rate between 0.2 C and 5 C per hour, the examiner notes that Ma fails to specifically teach slowly heating at a rate as claimed, however, Ma teaches that the first stage of heating heats the aqueous suspension to a temperature of 40-50 C, which overlaps the claimed temperature. Therefore, absent a showing of unexpected results, the rate of heating is merely an obvious variant over the prior art as the suspension reaches the same temperature as claimed at the end of the first stage of heating, which would result in a same product as claimed after the first state of heating. 
	Ma further teaches filtering the buckwheat solution, which corresponds to separating the buckwheat starch from the aqueous medium, drying the buckwheat starch and recovering the stabilized buckwheat starch (See English Translation and Derwent Abstract).
	Regarding claim 2, as stated above with respect to claim 1, Ma fails to specifically teach slowly heating at a rate as claimed and therefore fails to teach that the suspension is heated stepwise. However, Ma teaches that the first stage of heating heats the aqueous suspension to a temperature of 40-50 C, which overlaps the claimed temperature. Therefore, absent a showing of unexpected results, the rate of heating is merely an obvious variant over the prior art as the suspension reaches the same temperature as claimed at the end of the first stage of heating, which would result in a same product as claimed after the first state of heating. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the claimed temperature is merely an obvious variant over the prior art.  
	Regarding claims 3 and 21-22, as stated above with respect to claim 1, Ma fails to specifically teach slowly heating at a rate as claimed in the first stage of heating and therefore fails to teach two successive isothermal heating steps. However, Ma teaches that the first stage of heating heats the aqueous suspension to a temperature of 40-50 C, which overlaps the claimed temperature. Therefore, absent a showing of unexpected results, the rate of heating comprising two isothermal heating steps of at least 30 minutes, or 1 to 4 hours as in claim 21, or 3 hours as in claim 22, is merely an obvious variant over the prior art as the suspension reaches the same temperature as claimed at the end of the first stage of heating, which would result in a same product as claimed after the first state of heating. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the claimed temperature and time of heating is merely an obvious variant over the prior art.  
Regarding claim 4, Ma further teaches that the process is free of organic solvents and free of chemical reactants (See English Translation and Derwent Abstract).
	Regarding claim 5, as stated above, Ma teaches drying the buckwheat starch. Ma, however, is silent with respect to the temperature for drying and the moisture rate of the stabilized buckwheat starch. 
	It would have been obvious to one of ordinary skill in the art to dry the buckwheat starch for a temperature and time sufficient to achieve a desired moisture rate. One would have been motivated to vary the temperature and time for drying depending on the desired application of the buckwheat starch. Drying at a higher temperature will result in a dryer starch in a shorter amount of time and therefore it is well within the ordinary skill in the art to vary the processing conditions for the drying process in Ma to result in a stabilized buckwheat starch having a desired moisture content. 
	Further, drying the starch until the moisture is below 12% would have been obvious to one of ordinary skill in the art in order to provide a dry product that can be mixed with other ingredients. Ma teaches using the buckwheat starch to make a biscuit and therefore drying to a low moisture content would ensure the starch is dry enough to act as a flour ingredient when making the biscuit. 
Additionally, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the claimed temperature and time of drying is merely an obvious variant over the prior art.  
	Regarding claim 6, Ma further teaches that the native buckwheat is buckwheat flour, which contains the starch portion of the native buckwheat. The claims do not limit the native buckwheat starch to only being the starch portion of buckwheat and therefore as Ma teaches buckwheat flour, which contains the starch portion, Ma meets this claimed limitation. 
	Regarding claims 7-10 and 23-25, Ma teaches a process for making stabilized buckwheat starch as described above, but fails to teach the onset gelatinization temperature, retrogradation rate, and pasting temperature as claimed. 
	However, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
	Ma teaches a similar process as claimed, comprising an aqueous medium and a two stage heating step using similar temperatures as claimed, and therefore the stabilized buckwheat starch of Ma would have a similar onset gelatinization temperature, retrogradation rate, and pasting temperature as claimed. 
	Further, it would have been obvious to one of ordinary skill in the art to vary the processing conditions, such as temperature and times for heating and drying, to result in a stabilized buckwheat starch having the claimed properties. 
	This is merely routine experimentation that is well understood, routine and conventional in the art. 
Regarding claims 11 and 13, Ma teaches a food product comprising the stabilized buckwheat starch, wherein the food product is a biscuit (Derwent Absract).
Regarding claims 14-15, as stated above, Ma discloses a method of preparing stabilized buckwheat starch from native buckwheat starch, wherein the method comprises preparing a suspension of native buckwheat starch in an aqueous medium. 
With respect to the concentration of the buckwheat starch, it would have been obvious to one of ordinary skill in the art to vary the concentration depending on the desired properties, such as taste, nutrition, and texture of the food product, wherein adding more buckwheat will give the food product more fiber as buckwheat is rich in fiber. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 16-17, as stated above, Ma further teaches heating the aqueous medium in two stages, comprising a first stage at a temperature of 40-50 C, thus overlapping the claimed first heating temperature range of 50 to 60 C, and a second stage at a temperature of 60-70 C for 4 hours, (See English Translation and Derwent Abstract). 
The instant claims require a temperature Ts in the range from 53 to 58 C in claim 16 and 53 to 55 C in claim 17. 
However, the examiner notes that Ma teaches temperature up to 50 C and a temperature of 60 C, which are so close to the ranges taught by the instant claims that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between temperatures disclosed by Ma and the temperatures disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the temperature disclosed in the present claims is but an obvious variant of the amounts disclosed in Ma, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the claimed temperature is merely an obvious variant over the prior art. 
Regarding claims 18-20, as stated above, Ma further teaches a second stage of heating at a temperature of 60-70 C for a time of 4 hours, thus overlapping the claimed time from 0.5 to 24 hours in claim 18 and from 1 to 18 hours in claim 19 (See English Translation and Derwent Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to claim 2, Ma teaches a time of 4 hours while the instant claim requires 3 hours, however, it would have been obvious to one of ordinary skill in the art to vary the amount of time of heating depending on the exact temperature Ts as a higher temperature will require less time for heating than a lower temperature in order to reach a target temperature. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, absent a showing of criticality, the claimed time is merely an obvious variant over the prior art. 

	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 103168812 A; June 26, 2013) as applied 11 above, and further in view of Liu et al. (CN 102578231 A; July 18, 2012).
Regarding claim 12, Ma teaches that the stabilized buckwheat starch can be used in a food product, but fails to teach that the food product is a yogurt. 
Liu teaches a yogurt comprising buckwheat (Derwent Abstract). Liu discloses that the yogurt is rich in nutrients, provides multiple health functions, and helps digestion. 
It would have been obvious to one of ordinary skill in the art  to use the stabilized buckwheat starch in a yogurt as it is known in the art for yogurt to contain buckwheat and would further provide the yogurt with multiple nutritional and health benefits as taught by Liu.


Response to Arguments
Applicant’s amendments have overcome most of the 112(b) rejection from the previous Office Action and therefore they have been withdrawn. However, claim 1 still recites “for example” and therefore a 112(b) rejection remains. 
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
Applicant argues on pages 7-11 that Ma does not disclose a process starting with the preparation of an aqueous suspension of buckwheat starch and further starts from entire buckwheat grains. 
This is not found persuasive as the claims are open-ended through the use of the transitional phrase “comprising” which allows for additional method steps to be recited.
Further, under broadest reasonable interpretation, buckwheat contains starch and is therefore considered to meet the claimed limitation native buckwheat starch. Claim 1 does not recite that the native buckwheat starch is a powder, flour, or only the starch portion of buckwheat. Therefore, as Ma teaches a method of preparing stabilized buckwheat starch from native buckwheat, which contains starch, wherein the method comprises preparing a suspension of native buckwheat in an aqueous medium, Ma is considered to teach preparing a suspension of buckwheat starch as the buckwheat of Ma contains the starch portion as it has not been separated. 
For the reasons stated above, 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791